DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
3.	Claims 1-7 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,219,000 to Chalasani et al.
4.	Chalasani et al. discloses a pressure pulse dampener device in connection with a fluid system, the system including a pipeline (n0t shown), a relief tank (30) fluidly connected to the pipeline, via ports (20), wherein the relief tank is suitable for receiving fluid from the pipeline and a pressurizing element, pump, upstream of the relief tank, suitable for pressuring the fluid in the pipeline, [paragraph 2, lines 62, 63], as recited in claims 1, 9 and 13.  The relief tank comprises a liquid expulsion element, piston (40) for expelling fluid contained in the relief tank into the pipeline, claims 2, 4, 14 and 16.   The piston comprises a separator element configured to separate the relief tank into a chamber (44) for receiving fluid from the pipeline and a chamber (42) comprising an energy storage section, as recited in claims 3, 5 and 17.  The relief tank comprises an energy storage section (42) configured to store energy when the tank receives the fluid coming from the pipeline and subsequently expel fluid contained inside it into the pipeline using the stored energy, [paragraph 3, lines 1-24], as recited in claims 3, 11  and 15.  Col. 3, lines 16 and 17 disclose the energy storage section comprises a gas, as recited in claims 6 and 18.  The energy storage section is configured to automatically release the stored energy, as recited in claims  7, 10, 12 and 19.  Chalasani et al. discloses the recited structure, including a pressurized fluid within the pipeline, but does not specifically disclose the fluid as being a gelled fluid, however, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chalasani et al. in view of Barth et al.
7.	Chalasani et al. discloses the recited structure with the exception of specifically disclosing a plurality of relief tanks distributed along the pipeline.  Barth et al. discloses a multiple accumulator system in which multiple elastomeric accumulators are attached in series or parallel.  Figs. 1A discloses pump/pressurizing element (20) may be connected upstream of the accumulator on the right to the high pressure side of the device on the left.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide to the system of Chalasani et al. multiple relief tanks, as suggested by Barth et al. in order to decrease the pressure required to restart the flow of fluid along the pipeline. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to .

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


November 15, 2021
P. F. Brinson